AVENANT N°4
AU CONTRAT D’ÉXPLORATION ET DE i
PARTAGE DE PRODUCTION « ETAME N°G4-160 » |

ENTRE :

L'ETAT GABONAIS, représenté par Monsieur Alexandre BARRO
MBRIER, Ministre des Mines, du Pétrole et des Hydrocarbures,

D'une part,

O GABON (ETAME), Inc., société constituée selon les lois en
vigueur dans l'Etat de Délaware, Etats-Unis d'Amérique, ayant son
Siège Social à Houston, Texas, 77027, Etats-Unis d'Amérique, 4600
Post Oak Place, Suite 309, représentée par Monsieur Russell
SCHEIRMAN, Président ayant tout pouvoir à l'effet des présentes,

D'autre part,

L'Etat Gabonais et Vaalco Gabon (Ëtame), Inc. sont ci-après
dénommées colléctivement les Parties» et individuellement «la
Partie ». L

AYANT PREALABLEMENT EXPOSE QUE :

à l'Etat est propriétaire des ressources naturelles du sol et du
sous-sol de son territoire, des zones marines relevant de sa
souveraineté ou faisant partie de sa zone économique
exclusive ;

VÉTAT GABONAIS et VAALCO GABON (ETAME), Inc. ont
signé le 07 juillet 1995, un Contrat d’Exploration et de
Partage de Production (CEPP) « ETAME MARIN n°G4-160 » ;

© par Décret n°0001513/PR/MMEP/DGEEH du 12 décembre
1995, il a été institué une Autorisation Exclusive
d'Exploration valable pour les hydrocarbures liquides et
gazeux dité « ETAME Marin n°G4-160 » et approuvé le Coñtrat
d'Exploration et de Partage de Production (CEPP) ÿ relatif ;

© par Avenant n°i au CEPP «ETAME MARIN n°G4-160 »
du 7 juillet 2001, il a été institué deux périodes d'éxploration
supplémentaires ;

AVENANT n°4

AU

CONTRAT D’EXPLORATION

ET DE

PARTAGE DE PRODUCTION

« ETAME MARIN N°G4 - 160 »

par Avenant n°2 au CEPP « ETAME MARIN n°G4-160 » du 13 avril
2006, il a été institué deux périodes d'exploration additiormelles et
consignées les obligations de travaux y relatives ;

par Arrêté n°000043/PR/MMEPRH du 17 juillet 2001, il a été
institué ét attribué à la société VAALCO GABON (ETAME), Inc.,
conformément aux stipulations de l'Article 16.4 du « CEPP ETAME
MARIN n°G4-160 », une Autorisation Exclusive d'Exploitation
valable pour les hydrocarbures liquides et gazeux dite « ETAME
MARIN n°G5-88 » pour une période de 10 ans, renouvelable à ia
demande du Contracteur;

par Arrêté n°0000293/PR/MMEPRH du 25 mars 2005, il a été
institué et attribué à la société VAALCO GABON (ETAME), Inc.
conformément aux stipulations de l’Article 16.4 du « CEPP ETAME
MARIN n°G4-160», unie Autorisation Exclusive d'Exploitation
valable pour les hydrocarbures liquides et gazeux dite x AVOUMA
n°G5-95 » pour une période de 10 ans, renouvelable à la demande
de Contracteur;

par Arrêté n°0000623/PR/MMEPRH du 20 juin 2006, il a été
institué et attribué à la société VAALCO GABON (ETAME), Inc.
conformément aux stipulations de l'Article 16.4 du « CEPP ETAME
MARIN n°G4-160», une Autorisation Exclusive d'Exploitation
valable pour les hydrocarbures liquides et gazeux dite « EBOURI
n°G5-98 » pour une période de 10 ans, renouvelable à la demande
du Contracteur;

par Avenant n°8 au CEPP «ETAME MARIN n°G4-160 » du 26
novembre 2009, il a été modifié les stipulations contractuelles
relatives à la durée de la sixième (6ë=°) période d'exploration du
CEPP «ETAME MARIN n°G4-160» afin de permettre au
Contracteur de réaliser des obligations supplémentaires de
travaux sur la totalité de la Zone Délimitée ;

la société VAALCO GABON (ETAME), Inc. a présenté, en date du 4
octobre 2010, uné demande de renouvellement de l’Autorisation
Exclusive d'Exploitation valable pour les hydrocarbures liquides et
gazeux dite « ETAME MARIN n°G5:88 » ;

les Parties ont convenu en conséquence d’apporter par le présent
Avenant les modifications nécessaires au CEPP « ETAME MARIN
n°G4-160 » afin que soient retranscrites dans les droits et
obligations du Contracteur lé taux de la Redevance Minière
Proportionnelle et les modalités d'abandon et de remise en état de

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

Article Lei

Le taux de la Redevañcé Minièré Proportionnelle en phase de production
d'hydrocarbures est calculé suivant les indications contenues dans
l'Article 26.1 b) du Contrat d'Exploration et de Partage de Production
(CEPP) jusqu’au 16 juillet 2011, correspondant à la date d'expiration de
la première période de validité de l’Autorisation Exclusive d'Exploitation
valable pour les hydrocarbures liquides et gazeux dite « ETAME MARIN
n°G5-88. |

L’Article 26.1 b) du Contrat d'Exploration et de Partage de Production
(CEPP) « ETAME MARIN n°G4-160 » est modifié et se lit désormais
comme suit :

“A compter du 17 juillet 2011 et jusqu’à l'expiration de la seconde
période de la validitée de l’Autorisation Exciusive d'Exploitation valable
pour les hydrocarbures liquides et gazeux dite « ETAME MARIN n°G5-
887», le taux de la Redevance Minière Proportionnelle en phase de
production d'hydrocarbures est fixé à treize pour cent (13%) de la
Production Totale Disponible. »

Article 2

Outre les obligations prévues à l'Article 28 du CEPP « ETAME MARIN
n°G4-160 », le Contracteur verse à l'Etat, au titre du bonus de signature
du présent Avenañt la somme de un million cinq cent mille (1 500 000)
dollars des Etats-Unis d'Amérique.

Ce paiement est effectué à la date de signature du présent Avenant par
chèque bancaire libellé à l’ordre dé «Trésor Public — République
Gabonaise ».

Cette somme ne sera pas incluse dans les Coûts Pétroliers du CEPP
« ETAME MARIN n°G4-160 ».

Article 3

L'Article 14 du Contrat d'Exploration et de Partage de Production
(CEPP) « ETAME MARIN n°G4-160 » est ainsi modifié par l'ajout des
dispositions ci-dessous:

“14.4 Les Opérations Pétrolières ayant un impact sur l'environnement,
le Contracteur doit veiller, lors de ses opérations à :

OX Ok

a) la conservation des ressources naturelles du Gabon et à la
protection de son environnement ;

b} l'emploi de techniques conformes aux règles de l'art en
vigueur dans l'industrie pétrolière destinées à prévenir ou,
tout au moins, à limiter les dommages susceptibles d'être
causés à l'environnement ;

c) l'application de programmes de prévention de la pollution, de
traitement des déchets, de sauvegarde des ressources
naturelles et de restauration et de réhabilitation des
terrains et des zones maritimes endommagés du fait des
Opérations Pétrolières.

14.5 Le Contracteur doit entreprendre toutes actions adéquates et
nécessaires en vue de :

a) dédommager les Tiers pour les préjudices subis par eux ou
pour les dommages causés à leurs biens du fait des
Opérations Pétrolièrés ;

b) minimiser lés dommages à l'environnement à l'intérieur de
la Zone Délimitée et sur les terrains avoisinants.

14.6 Si le Contracteur ne respecte pas lés termes du paragraphe (b) de
l'Article 14.5 ou contrevient à toute loi sur la protection de
l'environnement et que ce non-respect ou cette contravention résulte en
un dommage à l'environnement, le Contracteur doit prendre toutes
mesures nécessaires et raisonnables. pour remédier à ce non-respect ou
à cette contravention et aux effets qui en découlent.

14.7 Si le Service chargé des Hydrocarbures constate que les travaux ou.
installations érigés par le Contracteur mettent ou peuvent mettre en
péril les personnes où leutfs biens, causer la pollution de
l'environnement ou mettre en danger la faune à un degré que le Service

chargé des Hydrocarbures peut juger inacceptable, il ordonnera au

Contracteur de prendre toute mesure pour remédier, dans les meilleurs
délais, aux dommages causés et pourrait même lui demander
d'interrompre les Opérations Pétrolières totalement ou partiellement,
jusqu'à ce que des mesures adéquates soient prises pour réparér les
dommages causés.

14.8 Les mesures à prendre par ie Contracteur pour se conformer aux
termes du paragraphe (b) de l'Article 14.5 seront déterminées en accord
avec le Service chargé des Hydrocarbures au commencement des
opérations ou lors de tout changement dans les objectifs ou dans les
méthodes de travail. Le Contracteur doit tenir compte des règles et
standards internationaux applicables en pareilles circonstantes. Une
étude d'impact devra être conduite conformément à l'Article 14.9.

| &

Le Contracteur doit notifier au Service chargé des Hydrotarbures, par
écrit les mesures finalement retenues ét faire en sorte que lesdites:
mesures soient, de temps à autre, revues en fonction des conditions
prévalant.

14.9 À cet effet, le Contracteur devra charger un organismé ou une
société internationalement reconnus pour sa connaissance des
problèmes d'environnement, afin d'entreprendre deux études d'impact
sur l'environnement dans le but :

+ de déterminer la situation prévalant en rapport avec
l'environnement, les êtres humains, la faune terrestre et marine
à l'intérieur de la Zone Délimitée et dés zores avoisinantes au
moment de la réalisation des études ;

+ d'établir quels sont les effets sur l'environnement, les êtres
humains, la faune terrestre et marine à l'intérieur de la Zone
Délimitée du fait des Opérations Pétrolières menées dans le
cadre du Contrat et de proposer les mesures et méthodes
prévues à l'Article 14.8 de nature à minimiser les dommages
causés à l'environnement et de restaurer les sites à l'intérieur
de la Zone Délimitée.

14,10 La première étude doit comporter deux parties :
+ une partie préliminaire qui doit être meriée avant tous travaux
sismiques ;
+ une deuxième partie qui doit être menée avant tous travaux de

forage.

14.11 La seconde étude devra être achevée avant le commencement des
opérations de production et devra être soumise à l'Administration par le
Contracteur en même temps que le plan de développement.

14.12 Les études mentionnées à l'Article 14.9 devront contenir des
instructions en matière de protection de l'environnement, à suivre en
vue de minimiser les dommages causés à l'environnement et traiter
notamment des points suivants :

a) sélection des sites de forages

b} boue et déblais de forage

c) cimentation des casings

dj) protection des nappes aquifères

e) plan de prévention des éruptions

N fe

f) brûlage du gaz aux torches durant les phases de tests et de
complétion des puits pétroliers

g) abandon des puits

h) démantèlement des appareils de forage

i) stockage et transport des carburants

j) utilisation des explosifs

k) quartiers d'habitation

1) lieux de dépôt des déchets liquides et solides

mj}la faune et son habitat

n) contrôle des bruits

14.13 Le Contracteur devra s'assurer que :

a) les Opérations Pétrolières sont meñées dans des conditions
acceptables de protection de l'environnement et conformément
aux règles de l'art et aux pratiques admises dans l’Industrie
Internationale des Hydrocarbures ;

b)les études d'impact des Opérations Pétrolières sur
l'environnement sont mises à la disposition des employés du
Contracteur et de ses contractants afin de les sensibiliser sur
les méthodes et mesures à prendre lors de la conduite des
Opérations Pétrolières ;

c) tout contrat passé entre le Contracteur et ses cantractants et
ayant trait aux Opérations Pétrolières, tient compte des clauses
relatives à la protection de l'environnement incluses dans le
présent Contrat ;

dj toutes les précautions soient prises pour prévenir la pollution

marine en application de la Convention internationale pour la

prévention de la pollution par les navires signée le 2 novembre

1973 et de la Convention internationale pour la prévention de la

pollution des eaux de la mer par les hydrocarbures signée le 12

mai 1954, de leurs ainendements et des textes pris pour léur

mise en œuvre. L'Etat peut décider de toute mesure
complémeritaire pour assurer la préservation de la zone marine.

14.14 Le Contracteur doit, avant d'entreprendre toute opération de
forage, préparer et soumettre au Service chargé des Hydrocarbures un
plan de prévention et, le cas échéant, lutte contre les éventuels
déversements de pétrole et les incendies.

à

14.15 Dans le cas :

a) d'une urgence où d'un accident résultant des Opérations
Pétrolières et affectant l'environnement, le Contracteur doit sans
délai en informer le Service chargé des Hydrocarbures et mettre
en place les mesures adéquates communément admises dans
l'industrie Internationale des Hydrocarbures ;

b) d'incendie ou de déversement de pétrole, le Contracteur devra
mettre immédiatement en place le plan d'urgence qu'il aura
préparé et fait approuvé par le Service chargé des
Hydrocarbures.

14.16 Si le Contracteur ne respecte pas l'un des termes contenus dans
l'Article 14 du présent Contrat, le Service chargé des Hydrocarbures
pourra prendre toute mesure en vue d'en assurér l'application. Dans ce
cas, le Contracteur supportera les coûts inhérents à cette mesure.

14.17 Le Côntracteur doit à l'expiration du Contrat ou à la libération de
la surface d'exploitation procéder aux opérations suivantes :

a) enlever tous les équipements et installations imis en place par
lui dans le cadre des Opérations Pétrolières. Ledit enlèvement
devra se faire selon un programme et un plan d'abandon
acceptés par le Service en charge des Hydrocarbures et tel que
déctit ci-dessous ;

b

restaurer les sites conformément aux règles de l'art et aux
pratiques admises dans l'Industrie Internationale des
Hydrocarbures et prendre toute action pour prévenir tous
risques auxquels pourraient être exposés les personnes, les
bieñs ou l'environnement. -

Les opérations décrites au présent article seront désignées ci-après aux
présentes par “ Opérations de remise en état des sites ».

Dans les six mois de la réalisation des Opérations de remise en état des
sites et de l'exécution des obligations y afférentes, l'Administration
publiera un Décret mettant fin aux obligations contractuelles du
Contracteur et le dégageant de toute responsabilité.

En vue d'abandonner un Gisement à l'expiration normale de
l'Autorisation Exclusive d'Exploitation, y compris ses renouvellements
éventuels, ou en cas d'abandon pour des raisons dûment justifiées dans
le cadre des stipulations de l'Article 18.2 du présent Contrat, le
Coritracteur devra, au moins cent quatre-vingt (180) jours avant la fin
des Opérations Pétrolières, notifier son intention d'abandonner la Zoné
d'Exploitation et soumettre au Service chargé des Hydrocarbures, ün
rapport technique d'arrêt, conformément et suivant les modalités
décrites à l’article 14.20 ci-dessous.

14.18.1 En vue de faire face aux frais des Opérations de remise en état
des sites qui lui incombe à l'expiration normale de l'Autorisation
Exclusive d'Exploitation, y compris ses renouvellements éventuels, ou,
en cas d'abandon pour des raisons dûment justifiées, dans le cadre des
stipulations de l'Article 18.2 du présent Contrat, ie Coritracteur doit,
dès la mise en production d'un gisement, créer, pour chaque Zone d’
Exploitation, un fonds dans léquel il versera annuellement, (i) en ce qui
concerne l’Autorisation Exclusive d'Exploitation G5-88 (« Etame ») en
cours, renouvelée à compter du 17 juillet 2011, pour durée de cinq (5)
ans, et au cours du renouvellement suivant éventuel de ladite
Autorisation Exclusive d'Exploitation G5-88, (ii) en ce qui concèrne
l'Autorisation Exclusive d'Exploitation (G5-95 (« Avoumar») et
l'Autorisation Exclusive d'Exploitation G5-98 (« Ebouri ») éventuellement
renouvelées, et (ii) toute autre Autorisation Exclusive d'Exploitation, au
cours de chaque Autorisation Exclusive d'Exploitation octroyée pour
une période de dix (10} ans renouvelable, un montant au minimum égal
à cinq pour cent (5%) de la valeur estimée du coût d'abandon et de
démantèlement des installations qui sont normalement appelées à être
enlevées ou à être aménagées en fin d'exploitation telle que conveniues
paï les parties. Au choix du Contracteur, le montant versé en
application du présent paragraphe pourra être supérieur au minimum
visé dans la phrase précédente.

Article 14.18.2, S'agissant des Autorisations Exclusives d'Exploitation
en vigueur à la date des présentes, le Contracteur s'engage à verser sur
lé compte susvisé, én complément de ée qu'il accepte de verser
annuellement conformément à l'article 14.18.1 ci-dessus :

- Chaque année, pendant une période entre le 1# janvier 2012 et
le 31 décembre 2018, soit pendant sept années (7), une somme
égale à un quatorzième (1/14) de la valeur estimée du coût
d'abandon et de démantèlement des installations, qui sont
normalement appelées à être enlevées ou à êtré aménagées en
fin d'exploitation telle que convenues par les parties.

A

14.18.3. Troïs (3) ans avant

- _(i) l'échéance d'une période de dix (10) années débutant le 1 janvier
2012 et se terminant le 81 décembre 2021 s'agissant des
Autorisations Exclusivés d'Exploitation G5-88 (« Etame:), G5-95
(e Avouma ») et G5-98 (« Ebouri »),

- _(ü) la date d'expiration des Autorisations s'agissant de toute autre
Autorisation Exclusive d'Exploitation,

les somines complémentaires restant à verser äu cours de ces trois (3)
dérnières années, seront réduites des sommes d'ores et déjà versées et
du montant des intérêts cumulés ayant été perçus et restant à percevoir
sur les sommes versées au titre de l’article 14, de telle sorte que le fonds
ainsi constitué présente, au moment de la réalisation des Opérations de
remise en état des sites, un montant, en principal et intérêts compris,
égal à cent pour cent (100%) de la valeur estimée du coût d'abandon et
dé démantèlement des installations.

Article 14.18.4. En cas de non renouvellement d'une lAutorisation
Exclusive d'Exploitation au térme de sa durée, le Contracteur ne sera
pas tenu de verser les somines prévues aux articles 14.18.1 et 14.18.2
non enñcores versées aux dates prévues ci-avant, sous réserve des
dispositions de l’article 14.20.5 ci-dessous et cette obligation de
versement complémentaire sera alors considérée comme caduque.

14.18.65. Toutes les sommes versées au fond en application de l’article
14 seront incluses dans le compte des Coûts Pétroliers et seront
récupérables dès la date de leur versement.

14.18.6. Les Parties conviennent de se retrouver afin de déterminer les
modalités pour le calcul de la valeur estimée du coût d'abandon et de
démantèlement des installations qui sont normalement appelées à être
enlevées ou à être aménagées en fin d'exploitation.

14.18.7. Dans le cas où les installations d’une Autorisation Exclusive
d'Exploitation sont liées aux installations d'une ou plusieurs autres
Autorisations Exclusives d'Exploitation, le Contracteur poutra créer un
seul fonds destiné à couvrir toutes ces autorisations exclusives
d'exploitation et procéder à une opérätion d'abandon unique à la fin de
toutes les opérations de production.

14.18.8. Le Contracteur présentera tous les ans une prévision
actualisée des coûts des Opérations de remise eh état des sites et
justifiera en fonction de cette actualisation et des intérêts cumulés sur
le compte, la dotation annuelle au fonds prévu dans le présent Article.

à

10

14.19 Lesdits versements annuels se feront au profit d'un compte
bancaire en dollars des Etats-Unis d'Amérique ouvert à cet effet, auprès
d'une barique gabonaise de réputation internationale de premier rang
désignée par les Païties et bénéficiant de l'agrément unique des
établissements de crédit au titre du réglement
N°1/00/CEMAC/UMAC/COBAC du 27 novembre 2000 ou de toute
réglementation similaire afférent à un agrément bancaire au sein de la
Communauté Économique et Monétaire de l'Afrique Centrale (CEMAC)
remplaçant le règlement susvisé, et géré conjointement par le
Contracteur et l'Etat dans les conditions visées ci-après. Ce compte
produira des intérêts qui seront versés au crédit du fonds et qui, de la
même manière que toute somme portée au crédit du fonds, ne pourront
être utilisés qu’au titre des Opérations de remise en état des sites dans
le cadre des stipulations du présent Article.

En cas de défaut de la banque Gabonaise, pour quelques raisons que cé
soit, quant au remboursement de la totalité des sommes dues par elle,
en principal et intérêts, le Contracteur, après avoir transmis au Servicé
chargé des Hydracarbures les documents justifiant le défaut de la
banque, ne sera plus tenu à une obligation de réhabilitation des sites,
laquelle obligation sera considérée comme caduque.

Le Contracteur et l'Etat essayeront, dans la limite du raisonnable,
d'obtenir de la banque et/ou de ses subrogés, le remboursèment total
ou partiel des sommes dues par la banque.

Toutefois, eñ cas de non remboursement total des sommes dues par la
banque, le Contracteur, à sa seule discrétion et de sa propre initiative,
pourra décider de participer au financement de la réhabilitation des
sites, au-delà des sornmes éventuellement recouvrées par lui auprès de
la banque défaïllante et/ou de ses subrogés.

La gestion conjointe signifié que ni le Contracteur ni l'Etat ne peut
effectuér de prélèvements sur le compte sans l'autorisation écrite de
l’autre Partie qui sera co-titulaire du compte. Dans le cas du
Contracteur, le co-titulaire du compte sera l'Opérateur, Un contrat de
gestion conjoint précise les modalités de gestion du éompte. Il ést
négocié par les Parties dès la signature du présent Avenant.

14.20. Les modalités et conditions de réalisation des Opérations de
remise en état des sites et d'utilisation des sommes déposées
conformément aux dispositions ci-dessus sont les suivantes:

1. Pour la réalisation des Opérations de remise en état des sites, le
Contracteur notifiera au Sérvice chargé des Hydrocarbures, avec
ün préavis de cent quatre-vingt (180) jours, son intention
d'abandonner la Zone d'Exploitation et lui soumettra un rapport

technique d'arrêt des travaux.
: à ÿ

2. Si, après examen dudit rapport technique d’arrêt, l'Etat souhaite

conserver eh l'état tout ou partie des installations ou les
réaménager après expiration normale de l'Autorisation Exclusive
d'Exploitation, y compris ses renouvellements éventuels, ou, én
cas d'abandon pour des raisons dûment justifiées dans le cadre de
l'Article 18.2 du présent Contrat, l'Administration devra en
informer le Contracteur par écrit dans les quatre-vingt dix (90)
jours suivant la remise du rapport technique d'arrêt des travaux,
ce qui déchargera le Contracteur de la réalisation des Opérations
de remise en état dès sites. Dans ce cas, et dès publication du
Décret mettant fin aux obligations actuelles et futures du
Contracteur et le dégageant de toute responsabilité, le montant
des fonds non utilisés sera intégralement transféré au Trésor
Public.

. À défaut d’information du Contracteur pat l'Administration, dans

les formes et délais ainsi prévus à l'alinéa 2 ci-dessus, le
Contracteur, sera alors chargé de la réalisation des Opérations de
remise en état des sites, sous réserve du décaissement des fonds
prévu à l'alinéa 4 ci-dessous, et soumettra au Service chargé des
Hydrocatbures, pour approbation, dans les trente (30) jours
suivant la fin du délai prévu à l'alinéa 2 ci-dessus, un plan
d'abandon et de démantèlement qu’il présentera audit Service.

. L'Approbation par l’Administratiôn dudit plan d'abandon et de

démantèlement devra être transmise par écrit au Contracteur
dans un délai de quatre vingt dix (90) jours, accompagné des
justificatifs visés par le Service chargé des Hydrocarbures lui
permettant d'obtenir le décaissement des fonds de remise en état
des sites auprès de la banque. A défaut de réponse dans le délai
de quatre vingt dix (90) jours susvisé, le Contracteur sera
considéré, en application du Pouvoirs joint aux présentes (Annexe
1), comme ayant été irrévocablement autorisé par l'Administration
à retirer unilatéralement lesdits fonds du compté bancaire sur
siriple présentation à la banque dudit Pouvoirs accompagné du
courrier de transmission du plan d'abandon dont il aura été
accusé réception. Ce Pouvoirs constittie un acte valide et
irrévocable en applitation duquel le Contracteur sera considéré
comrhe ayant reçu de l’Administration l'autorisation de retirer
unilatéralement les fonds du compte bancaire. La Banque sera
ainsi tenue de répondre favorablement à la demande unilatérale
du Contracteur et à remettre les fonds au Contracteur sur la base

de ce Pouvoirs.

12

est tenu de fournir le solde correspondant à la différence entre le
montant nécessaire à la réalisation desdites Opérations de remise
en état des sites et le total des fonds déposés (capital ét intérêts).

6. Si ces dépenses sont inférieures au montant des fonds déposés
susvisés, ét dans la mesure où les Opérations de remise en état
des Sités ont ëté conduites suivant le plan d'abandon
préalablement approuvé par les Parties, le montant de ces fonds
non utilisés conformément à leur objet sera intégralement versé
au Trésor Public dès la publication du Décrét mettant fin aux
obligations contractuelles actuelles et futures du Contracteur et le
dégageant de toute responsabilité.

7. Nonobstant l’article 18.3 du CEPP: ETAME MARIN n°G4-160 »,
dans le cas où ie Contracteur serait tenu à l'exécution des
Opérations de remise en état des sites, les dispositions dudit
CEPP resteront applicables pendant toute la durée desdites
opérations et jusqu'à la publication du Décret visé à l’article
14.20.6 ci-dessus.

Article 4

Toutes les autres dispositions du CEPP « ETAME MARIN n°G4-160 » non
modifiées au titre du présent Avenant restent inchangées et continuent

dé produire tous leurs effets.

13

Article 5

Le présent Avenant au CEPP «ETAME MARIN n°G4-160 » entre en
vigueur à compter du 17 juillet 2011. Il sera approuvé par décret.

Fait à Libreville, le À 5 JAN. 200

Pour l'Etat Gabonais, Pour VAALCO GABON (ETAME),

Inc,
Le Ministre des Mines, du Pétrole Le Directeur Général

Le Ministre de l'Economie, duü Commerce
de lndustrie et du Tourisme.

14

